PER CURIAM.
The petitioner was accused by information of the crime of grand larceny, and, after a trial in the superior court, convicted of petit larceny. His imprisonment in the county jail upon that conviction is alleged to be unlawful, because the superior court has no jurisdiction of petit larceny. *310But the charge of grand larceny gave the superior court jurisdiction, and the statute authorizes a conviction of petit larceny, when grand larceny is charged: Pen. Code, sec. 1159. Writ denied.